Opinion issued July 7, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-16-00470-CR
                            ———————————
                   IN RE KENNETH W. JEROME, Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Relator, Kenneth W. Jerome, incarcerated and proceeding pro se, has filed a

petition for a writ of mandamus, seeking to compel the trial court to rule on his

post-conviction “Motion for Discovery.”1



1
      Relator’s petition identifies the underlying proceeding as The State of Texas v.
      Kenneth W. Jerome, Cause No. 1233728, in the 263rd District Court of Harris
      County, Texas, the Honorable Jim Wallace presiding.
      We deny the petition.

                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2